Order of disposition, Family Court, Bronx County (Carol Stokinger, J.), entered on or about September 26, 2001, terminating respondent-appellant’s parental rights upon a finding of abandonment, and transferring the subject child’s custody and guardianship to petitioner Administration for Children’s Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of abandonment is supported by clear and *264convincing evidence, including petitioner agency’s case record and respondent’s testimony at best showing only “Sporadic and minimal attempts” to visit and communicate with the child (see Matter of Ravon Paul H., 161 AD2d 257, 257 [1990]; Social Services Law § 384-b [4] [b]; [5] [a]). Respondent’s argument that the compensation rate for assigned counsel deprived her of effective assistance of counsel as a matter of law is unpreserved, and in any event without merit (see Matter of Laura Mariela R., 302 AD2d 300 [2003]; Matter of Tamara Liz H., 300 AD2d 202 [2002]; Matter of Joseph S., 298 AD2d 588 [2002], lv denied 99 NY2d 506 [2003]; Matter of Donald P., 285 AD2d 510 [2001], lv denied 97 NY2d 603 [2001]). Concur— Nardelli, J.P., Saxe, Sullivan, Wallach and Gonzalez, JJ.